DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filled on 11/29/2020 has been entered and considered. Upon entering claims 8-9, 11 and 15-17 have been amended.
Response to Arguments
2.	Applicant’s arguments filed on 11/29/2020 have been fully considered, however they are not persuasive for following reasons:
First, Applicant argues in (see pages 7-8) that the cited paragraphs of Carralero neither teach nor suggest that “any of the different DC power sources may be connected to any of the input power interfaces” in claims 1, 13. 
The examiner respectfully does not agree, because Carralero clearly discloses a plurality of DC-DC converter modules 110A-110N receiving multiple input voltages from multiple power sources 108A-108N; the power sources 108 may be renewable power sources, such as wind turbines and photo voltaic resources, or any other type of power source, such as batteries; and a first power source 108A may be a wind turbine that provides a first input voltage to the voltage input terminal 112A of a first DC-DC converter module 110A. A second power source 108B may be a first photovoltaic resource that provides a second input voltage to the voltage input terminal 112B of a second DC-DC converter module 110B. A third power source 108N may be a second photovoltaic resource that provides a third input voltage to the voltage input terminal 112N. The applied reference Carralero teaches in  [see fig. 1; par 0018-0019] that the 
Second, Applicant argues in (see pages 8-9) that connector 81 in Fig. 3 of Gaudreau neither teaches nor suggests a plurality of similar input power interfaces connected to the DC power source.
The examiner disagrees because Gaudreau clearly teaches output ports/interfaces (103, 105, 107, 109) of a connector 81 [see Fig. 4] which are coupled to a plurality of converters read as power adapters. Since, the single connector (81) has output ports/interfaces, the examiner’s position is that they are the same and comprises of wires (103, 105, 107, 109) coupled to output ports of the connector.
Therefore, the rejection of claims are maintained.
Claim Rejections - 35 USC § 102





The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-10, 13-14 are rejected under 35 U.S.C. 102(a)(1) as being participated by Carralero et al (2012/0119586).
Regarding claim 1, Carralero discloses a system [figs. 1, 2] for supplying power to an electronic device [270] from a plurality of different DC power sources [108a-108n, 138, fig. 1], comprising: a plurality of similar input power interfaces [112A, 112B and 112N] connected to the different DC power sources [see fig. 1], wherein any of the 
Regarding claim 2, Carralero further discloses wherein the different power sources are selected from the group consisting of a solar panel, a turbine, a vehicle power system, an energy storage element [par 0034], an AC/DC power supply, a DC grid connection, and a DC generator. 
Regarding claim 3, Carralero further discloses comprising a plurality of power adapter mounting bays [output terminals 114A-114N, 144], wherein each of the power adapters [DC/DC converters 110A-110N, 140] is connected to a corresponding power adapter mounting bay [see fig. 2]. 
Regarding claim 4, Carralero further discloses wherein at least one of the power adapters [DC/DC 140] is a battery charger [par 0032]. 
Regarding claim 6, Carralero further discloses comprising at least one accumulator [240] connected to the at least one power bus [see fig. 2]. 
Regarding claim 7, Carralero further discloses wherein the at least one accumulator is a battery [240, fig. 2, par 0036]. 
Regarding claim 8, Carralero further discloses comprising at least one output power interface [output terminal 222, fig. 2], wherein each output power interface is connected to the power bus [see fig. 2]. 
Regarding claim 9, Carralero further discloses comprising at least one output power adapter [diodes D1-D4], wherein each output power adapter is connected to the power bus and an output power interface [output diodes D1-D3 coupled to DC bus that coupled to output terminal 222, and output of diodes D5-D7 coupled a DC bus that coupled to output terminal 224, see fig. 2]. 
Regarding claim 10, Carralero further discloses wherein at least one of the different DC power sources may be connected to a plurality of the input power interfaces [par 0035 (a first power source 108A may be a wind turbine that provides a first input voltage to the voltage input terminal 112A of a first DC-DC converter module 110A. A second power source 108B may be a first photovoltaic resource that provides a second input voltage to the voltage input terminal 112B of a second DC-DC converter module 110B. A third power source 108N may be a second photovoltaic resource that provides a third input voltage to the voltage input terminal 112N of a third DC-DC converter module 110N)]. 
Regarding claim 13, Carralero discloses a device [200, fig. 2] capable of being powered by a plurality of different DC power sources [par. 0034 (the power sources 108 may be renewable power sources, such as wind turbines and photo voltaic resources, or any other type of power source, such as batteries), comprising:
a plurality of similar input power interfaces [112B and 112N, par 0035 (a second power source 108B may be a first photovoltaic resource that provides a second input voltage to the voltage input terminal 112B of a second DC-DC converter module 110B. A third power source 108N may be a second photovoltaic resource that provides a third input voltage to the voltage input terminal 112N of a third DC-DC converter module 
Regarding claim 14, Carralero further discloses wherein the different DC power sources are selected from the group consisting of a solar panel, a turbine, a vehicle power system, an energy storage element [par 0034], an AC/DC power supply, a DC grid connection, and a DC generator. 
Claim(s) 15-18 are rejected under 35 U.S.C. 102(a)(1) as being participated by Gaudreau et al (US 2005/0180181).
Regarding claim 15, Gaudreau discloses a system [figs. 2, 4] for supplying power to an electronic device [load 62, par 0038, fig. 2] from a DC power source [load voltage DC bus 32, figs. 2, 4], comprising: a plurality of similar input power interfaces [connector 81, fig. 3] connected to the DC power source [see fig. 4, connector 81 coupled between high DC voltage bus 32 and plurality of input converters 150, 152, 154, 156, 158 and 160 via lines 103, 105, 107, 109, 111 and 113, par 0040]; a plurality of power adapters [150, 152, 154, 156, 158 and 160, see fig. 4] connected to the input power interfaces [81 @ fig. 4]; and at least one power bus connected to the power 
Regarding claim 16, Gaudreau further discloses wherein the DC power source is selected from the group consisting of a solar panel, a turbine, a vehicle power system, an energy storage element [10, par 0031], an AC/DC power supply, a DC grid connection [high voltage DC bus 32, par 0041], and a DC generator. 
Regarding claim 17, Gaudreau discloses a device [power module 66, figs. 3, 4] capable of being powered by a DC power source [high voltage DC bus 32, fig. 4], the device comprising: a plurality of similar input power interfaces connected to the DC power source [connector 81 connected high voltage line 101 and plurality of input lines 103, 105, 107, 109, 111 and 113, see fig. 4, par 0040]; a plurality of power adapters connected to the input power interfaces [see fig. 4, par 0040 (each power supply module 66-76 includes DC/DC converters 150, 152, 154, 156, 158 and 160, fig. 4, that are connected in parallel between high voltage DC bus 32 and low voltage DC bus 60)]; and at least one power bus [low voltage bus 60, fig. 2, 4] connected to the power adapters see fig. 4, par 0040]. 
Regarding claim 18, Gaudreau discloses wherein the DC power source is selected from the group consisting of a solar panel, a turbine, a vehicle power system, an energy storage element, an AC/DC power supply, a DC grid connection [high voltage DC bus 32, see fig. 2, 4, par 0041], and a DC generator.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Carralero as applied to claim 4, further in view of Huang et al (US 2016/0268829).
Regarding claim 5, Carralero discloses all limitations of claim 4 above but does not explicitly disclose wherein the battery charger has maximum power point tracking capability.
Huang teaches the battery charger has maximum power point tracking capability [Figs. 3, 4, par 0038-0043].
Therefore, it would have been obvious of one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Huang into .
Claims 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Carralero as applied to claim 1, further in view of Daniel et al (US 2010/0076615).
Regarding claim 11, Carralero discloses all limitations of claim 1 above but does not explicitly disclose further comprising a plurality of different input power interfaces wherein each of the different input power interfaces is connected to a power bus. 
Daniel discloses a plurality of different input power interfaces [64, 79] wherein each of the different input power interfaces is connected to a power bus [output bus coupled to Vout 75 terminal, see fig. 5, par 0071]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Daniel in to that of Carralero in order to provide power to loads without any interruption.         
 Regarding claim 12, Carralero discloses all limitations of claim 1 above but does not explicitly disclose further comprising a plurality of different input power interfaces wherein each of the different input power interfaces is connected to a power adapter.
Daniel discloses a plurality of different input power interfaces wherein each of the different input power interfaces is connected to a power adapter [Micro controlled switch 72 @3 fig. 5, par 0071]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the .                   
Conclusion











THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723.  The examiner can normally be reached on M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/TOAN T VU/Examiner, Art Unit 2836